In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 15‐2243 
UNITED STATES OF AMERICA, 
                                                             Plaintiff‐Appellee, 

                                                    v. 

ANTHONY BROWN, 
                                                          Defendant‐Appellant. 
                                  ____________________ 

               Appeal from the United States District Court for the 
                 Northern District of Illinois, Eastern Division. 
                 No. 13 CR 405‐4 — Ronald A. Guzmán, Judge. 
                                  ____________________ 

       ARGUED APRIL 4, 2016 — DECIDED DECEMBER 14, 2016 
                    ____________________ 

   Before  EASTERBROOK  and  HAMILTON,  Circuit  Judges,  and 
PEPPER, District Judge.* 
   HAMILTON, Circuit Judge. Appellant Anthony Brown pled 
guilty to conspiring to distribute drugs. He appeals his sen‐
tence,  challenging  the  application  of  a  two‐level  Sentencing 

                                                 
      * Hon. Pamela Pepper of the Eastern District of Wisconsin, sitting by 

designation.  
2                                                    No. 15‐2243 

Guideline  enhancement  for  obstruction  of  justice.  The  unu‐
sual process that led to this enhancement persuades us that 
we should remand. The judge who sentenced Brown imposed 
the enhancement based on Brown’s responses to three ques‐
tions in testimony in a hearing on a motion to suppress in an‐
other  case  against  another  defendant  and  before  another 
judge. The other defendant ultimately pled guilty and with‐
drew his motion to suppress. As a result, the judge who actu‐
ally heard Brown’s testimony never made findings about the 
honesty of his testimony or the merits of the other defendant’s 
motion  to  suppress.  The  judge  who  sentenced  Brown  im‐
posed the enhancement for obstruction of justice based on the 
other  judge’s  interim  impressions  about  earlier  testimony 
from police officers. That was not a sufficient factual founda‐
tion to support the obstruction of justice enhancement. We va‐
cate Brown’s sentence and remand for resentencing.  
I. Facts and Procedural Background 
    Anthony Brown was arrested for selling heroin in a hand‐
to‐hand drug transaction on Chicago’s west side. He offered 
to assist the police, telling the officers that he knew where a 
man named “Jimmie” stored large amounts of drugs and that 
he was supposed to meet Jimmie later that day. Brown gave a 
description  of  Jimmie  but  did  not  provide  his  last  name. 
Brown rode with police officers in an unmarked police car to 
Jimmie’s stash house. Brown then placed a monitored but un‐
recorded  call  from  the  police  car  using  his  personal  cell 
phone.  When  a  person  matching  the  description  given  by 
Brown  emerged  from  the  house,  police  stopped  him.  They 
found  eight  baggies  with  approximately  1000  capsules  con‐
taining 135 grams of heroin. The police later identified him as 
Jimmie Sessom. 
No. 15‐2243                                                           3 

     Sessom was charged with possessing 100 grams or more 
of  heroin  with  intent  to  distribute  in  violation  of  21  U.S.C. 
§ 841(a)(1). His case was assigned to Chief Judge Castillo. Ses‐
som moved to suppress the search and seizure of heroin. At 
an  evidentiary  hearing  on  the  motion  to  suppress  before 
Judge Castillo, Chicago police officers and an FBI agent testi‐
fied  about  the  information  Brown  had  given  them  and  Ses‐
som’s stop and arrest. After hearing the testimony, Judge Cas‐
tillo told the attorneys he was inclined to deny Sessom’s mo‐
tion to suppress, and he shared with the attorneys his “pre‐
liminary conclusions” to the effect that he found credible the 
police testimony about the information that Brown provided. 
Judge  Castillo  made  no  definitive  ruling,  however,  and  left 
open the possibility of hearing further evidence. 
    Sessom later moved to reopen the suppression hearing to 
call Brown to testify. Since Brown’s own criminal case was still 
pending, the parties in Sessom’s case expected Brown to assert 
his  Fifth  Amendment  privilege  not  to  incriminate  himself. 
Sessom proposed to the court that Brown be asked just four 
questions  that  he  argued  would  not  invade  Brown’s  Fifth 
Amendment privilege. The questions were provided in briefs 
to the court and to all parties. Judge Castillo granted the mo‐
tion, reopened the suppression hearing, and ordered Brown 
to answer over his Fifth Amendment objection.  
   The questioning was conducted by Sessom’s counsel: 
       Q:  Mr. Brown, on the evening of July 11, 2012 at ap‐
           proximately 7:45, were you in a car with a Chi‐
           cago  Police  Department  officer  around  Taylor 
           and North Avenue in Chicago?  
       A:  You said Taylor and North Avenue?  
4                                                     No. 15‐2243 

       Q:  Yes.  
       A:  No.  
       Q:  On  the  evening  of  July  11th,  2012  at  approxi‐
           mately  7:45,  did  you  identify  an  individual 
           walking  out  of  an  apartment  building  at  1239 
           North Taylor Avenue – 
       A:  No.  
       Q.  – as someone you knew as Jimmie?  
       A:   No.  
       Q:  On  the  evening  of  July  11th,  2012  at  approxi‐
           mately 7:45, did you place a phone call from a 
           CPD officer’s car to someone named Jimmie? 
       A:   No.  
       Q:   Do you recall what your phone number was in 
           July 2012? 
       A:   I can’t remember. 
After that hearing, Sessom pled guilty and withdrew his mo‐
tion to suppress. As a result, Judge Castillo never ruled on the 
motion  to  suppress  and  did  not  make  any  findings  on  the 
credibility of Brown’s answers. 
     Brown  then  pled guilty to  the  conspiracy  charge against 
him.  Judge  Guzmán  sentenced  Brown.  The  government  ar‐
gued  that  Brown  had  obstructed  justice  by  lying  in  his  an‐
swers  to  those  questions  in  Sessom’s  suppression  hearing. 
Judge  Guzmán then determined that Brown’s  “no” answers 
in  the  suppression  hearing  reflected  Brown’s  version  of  the 
events and found that his version of events was not credible. 
No. 15‐2243                                                          5 

Judge Guzmán then  “agreed with” Judge Castillo’s  prelimi‐
nary view that the officers who testified at Sessom’s suppres‐
sion hearing were credible.  
     Judge  Guzmán  was  “convinced  that  [Brown’s]  failure  to 
accurately  testify  constitutes  an  obstruction  of  justice.”  He 
found that the failure to testify accurately was intentional and 
imposed  the  two‐level  guideline  increase  for  obstruction  of 
justice under U.S.S.G. § 3C1.1. The enhancement made the to‐
tal  offense  level  27.  With  criminal  history  Category  III,  the 
guideline range became 87 to 108 months. Judge Guzmán im‐
posed a sentence of 60 months, below both the actual guide‐
line range and the range of 70 to 87 months that would have 
applied without the obstruction enhancement. 
    On appeal Brown argues that Judge Guzmán did not make 
appropriate  findings  to  support  application  of  the  enhance‐
ment for obstruction of justice. In our view, while Judge Guz‐
mán made the findings required for the enhancement, he did 
not have a sufficient factual basis for doing so since he based 
those  findings  primarily  on  the  interim  impressions  Judge 
Castillo announced before he had even heard Brown’s testi‐
mony.  We  wonder  whether  a  remand  is  likely  to  benefit 
Brown, especially in light of the below‐guideline sentence and 
the continued credit for acceptance of responsibility (which is 
unusual  but  permissible  when  an  obstruction  enhancement 
applies). Still, we cannot say on this record that the error was 
harmless, so we remand for re‐sentencing.  
II. Analysis 
   Judge  Guzmán  found  that  Brown  committed  perjury  by 
providing  the  three  “no”  answers  in  Sessom’s  suppression 
hearing.  We  review  the  district  court’s  factual  findings  for 
6                                                          No. 15‐2243 

clear error. United States v. DeLeon, 603 F.3d 397, 402 (7th Cir. 
2010), citing United States v. Powell, 576 F.3d 482, 498 (7th Cir. 
2009). Those “factual findings will stand as long as they are 
plausible  in  light  of  the  record  in  its  entirety.”  Id.  (internal 
quotation  marks  and  citation  omitted).  We  review  de  novo 
whether the factual findings of the district court adequately 
support  the  imposition  of  the  enhancement.  See  id.,  citing 
United States v. Anderson, 580 F.3d 639, 648 (7th Cir. 2009).  
    When applying a § 3C1.1 enhancement for obstruction of 
justice  based  on  perjury,  “the  district  court  should  indicate 
that it has found all of the elements of perjury: falsity, willful‐
ness  and  materiality.”  United  States  v.  Turner,  203  F.3d  1010, 
1020 (7th Cir. 2000), quoting United States v. Brimley, 148 F.3d 
819, 823 (7th Cir. 1998). In such cases, “a district court must 
review  the  evidence  and  make  independent  findings  neces‐
sary to establish a willful impediment to or obstruction of jus‐
tice, or an attempt to do the same.…” United States v. Dunni‐
gan, 507 U.S. 87, 95 (1993). The district court “must also find 
that a defendant testified untruthfully with the specific intent 
to obstruct justice rather than as a result of confusion, mistake 
or faulty memory.” United States v. Gage, 183 F.3d 711, 715 (7th 
Cir. 1999), citing Dunnigan, 507 U.S. at 94, and United States v. 
Ewing,  129  F.3d  430,  434  (7th  Cir.  1997)  (“Section  3C1.1  re‐
quires  specific  intent  to  obstruct  justice.”).  The  prosecution 
bears  the  burden  “to  prove  by  a  preponderance  of  the  evi‐
dence that the enhancement is warranted.” Ewing, 129 F.3d at 
434, citing United States v. Hamm, 13 F.3d 1126, 1129–30 (7th 
Cir. 1994).  
   We first address a legal issue about whether § 3C1.1 could 
apply to Brown’s testimony in Sessom’s suppression hearing. 
Section 3C1.1 provides: 
No. 15‐2243                                                           7 

       If  (1)  defendant  willfully  obstructed  or  im‐
       peded, or attempted to obstruct or impede, the 
       administration of justice with respect to the in‐
       vestigation, prosecution, or sentencing of the in‐
       stant offense of conviction, and (2) the obstruc‐
       tive  conduct  related  to  (A)  the  defendant’s  of‐
       fense of conviction and any relevant conduct; or 
       (B) a closely related offense, increase by 2 levels. 
Could perjury by Brown in the Sessom suppression hearing 
meet the requirements of § 3C1.1? We agree with the district 
court that it could, at least with sufficient factual findings. The 
second clause allows the enhancement to be applied for per‐
jury or other obstruction regarding a “closely related offense.” 
We  find  no  error  in  the  district  court’s  decision  to  treat 
Brown’s testimony in the Sessom suppression hearing as “re‐
lated to … a closely related offense,” even though the two men 
were not charged jointly. See United States v. Messino, 382 F.3d 
704,  708  (7th  Cir.  2004)  (affirming  enhancement  where  de‐
fendant testified falsely during trial of co‐defendants); accord, 
United  States  v.  Mollner,  643  F.3d  713,  718  (10th  Cir.  2011); 
United States v. Savoca, 596 F.3d 154, 158 (2d Cir. 2010). 
    The first clause in § 3C1.1 requires that the perjury or other 
obstruction have been “with respect to the investigation, pros‐
ecution,  or  sentencing  of  the  instant  offense  of  conviction.” 
The “instant offense of conviction” for Brown was conspiracy 
to possess heroin with intent to distribute it. A conspiracy re‐
quires a co‐conspirator, of course, and when Brown wanted 
to cooperate, Sessom was the distributor he gave up to the po‐
lice. It is not unreasonable to treat perjury in a prosecution of 
such a potential co‐conspirator as obstruction “with respect to 
the investigation, prosecution, or sentencing” of Brown’s own 
8                                                        No. 15‐2243 

offense of conviction. The close parsing of the precise word‐
ing  of  the  Guideline  provides  another  reminder,  however, 
about why a sentencing judge may not want to tie a final sen‐
tence too closely to such narrow guideline issues as the pre‐
cise scope of § 3C1.1 that may have only a tenuous relation‐
ship to the goals of sentencing under 18 U.S.C. § 3553(a). Per‐
haps the district judge here took that approach (keep in mind 
that the sentence was below the guideline ranges both with 
and without the obstruction enhancement), but he did not sig‐
nal clearly that he was doing so. In any event, there was no 
legal obstacle to the obstruction enhancement here. 
   There  was  a  factual  obstacle,  though.  The  district  court 
made the required findings, but did so without an adequate 
basis in the evidence for finding willfulness and falsity. The 
combination of relying on testimony before another judge and 
the  “no”  answers  to  quite  specific  and  multi‐part  questions 
undermined  the  usual  grounds  that  would  support  those 
findings. Recall the three key questions:  
     Q:  Mr.  Brown,  on  the  evening  of  July  11,  2012  at  ap‐
         proximately 7:45, were you in a car with a Chicago 
         Police Department officer around Taylor and North 
         Avenue in Chicago?  
     Q:  On the evening of July 11th, 2012 at approximately 
         7:45, did you identify an individual walking out of 
         an apartment building at 1239 North Taylor Avenue 
         … as someone you knew as Jimmie?  
     Q:  On the evening of July 11th, 2012 at approximately 
         7:45, did you place a phone call from a CPD officer’s 
         car to someone named Jimmie? 
      
No. 15‐2243                                                           9 

Brown answered each one “no.” Each question included mul‐
tiple  factual  elements.  Because  of  concerns  about  his  Fifth 
Amendment privilege, there was no follow‐up. We recognize 
that Brown may have had a strong incentive to lie about the 
help he had given the police that led to Sessom’s arrest and 
prosecution.  But  if  Brown  was  mistaken  or  confused  about 
just  one  element  of  the  multi‐part  questions,  his  answers  of 
“no” could have been honest or at least not deliberately per‐
jurious.  For  example,  there  is  evidence  that  Brown  had  not 
known the address to which he was directing the officers, but 
knew only how to get to the house. If he was mistaken about 
the date or time or the cross‐streets, a “no” answer could have 
been honest or at least not willfully false. These questions and 
answers,  without  clarification,  were  too  ambiguous  to  war‐
rant a determination that Brown gave willfully false answers. 
    Neither Brown’s attorney nor any other counsel was per‐
mitted  to  inquire  further  as  to  what  parts  of  the  questions 
prompted the “no” answers. “The burden is on the questioner 
to  pin  the  witness  down  to  the  specific  object  of  the  ques‐
tioner’s  inquiry.”  Bronston  v.  United  States,  409  U.S.  352,  360 
(1973)  (discussing  federal  perjury  statute,  18  U.S.C.  § 1621). 
That  did  not  occur  in  this  case, for  understandable  reasons. 
The Second Circuit has said that when a line of questioning 
“is so vague as to be ‘fundamentally ambiguous,’ the answers 
associated with the questions posed may be insufficient as a 
matter of law to support the perjury conviction.” United States 
v. Lighte, 782 F.2d 367, 375 (2d Cir. 1986); see also United States 
v. Landau, 737 F. Supp. 778, 784–85 (S.D.N.Y. 1990) (granting 
motion to dismiss perjury indictment because questions were 
ambiguous). Here the ambiguity stemmed from the combina‐
tion of multiple factual elements in each question and the lack 
of follow‐up. Accordingly, Judge Guzmán could not rely on 
10                                                           No. 15‐2243 

Brown’s “no” answers in the Sessom suppression hearing to 
determine Brown’s “version of events.”  
      At Brown’s sentencing hearing, Judge Guzmán said:  
         On this record I find his version now of what oc‐
         curred  to  be  just  not  credible.  It’s  not  credible. 
         The testimony by the officer, I agree with Judge 
         Castillo, was credible, was believable. That’s the 
         way things happen. That’s the way it’s done. 
When Brown’s counsel noted the limited nature of the exami‐
nation in the Sessom suppression hearing and suggested that 
the responses to the four government questions were not suf‐
ficient to find obstruction, the court responded:  
         You  don’t  think  it’s  clear  from  this  record  that 
         the officers’ testimony was that your client was 
         with him in the car, pointed out the apartment, 
         and  pointed  out  the  defendant  when  he  came 
         out, and that he denied that when he testified?  
After Brown’s counsel expressed further concern that the tes‐
timony  was  very  limited  in  scope  and  that  counsel  was  not 
able  to  cross‐examine  to  clarify  his  testimony  to  bolster  his 
credibility, the court said that Brown’s motive was:  
         not  a  great  mystery.  I  have  many  defendants 
         who come here, plead guilty, but still have one 
         foot  in  their  other  life.  These  are  his  relation‐
         ships.  These  are  the  people  he  did  business 
         with. These are the people who he fears. All of 
         these reasons would be cause for him to back off 
         and lie. It would be cause for him not to … want 
         to admit in open court in front of his peers, the 
         people he was doing business with, the people 
No. 15‐2243                                                     11 

       he  depended  upon,  and  the  people  he  feared, 
       what  he  actually  did  against  them.  That  hap‐
       pens all the time. I don’t find that unusual.  
The court later said:  
       I am convinced that his failure to accurately tes‐
       tify constitutes an obstruction of justice. I think 
       it was intentional. I think it directly contradicted 
       the version of events as they actually occurred. 
       It was under oath. And I find that the two‐level 
       increase for obstruction of justice is appropriate 
       in this case. As a result of that I find that the ap‐
       propriate adjusted total offense level in this case 
       is 27.…  
    On  this  record,  we  cannot  agree.  We  assume  that  Judge 
Guzmán  could  have  relied  on  more  definitive  findings  by 
Judge Castillo that Brown  had lied deliberately. We also as‐
sume that Judge Guzmán could have made his own findings 
if Brown’s answers had been less ambiguous. But the fact that 
Judge Castillo never made findings in the Sessom hearing and 
never  made  findings  about  Brown’s  credibility  means  that 
Judge  Castillo’s  initial  impressions  about  the  hearing  could 
not be relied on in Brown’s case to support an enhancement 
for perjury. We recognize that Brown may well have been ly‐
ing before Judge Castillo, but the very specific questions and 
terse “no” answers in the transcript did not provide a “Brown 
version” of events that Judge Guzmán could rely upon to find 
perjury.  
  Brown’s  sentence  is  VACATED  and  the  case  is 
REMANDED for re‐sentencing.